DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on July 28, 2022, which has been entered into file.  
By this amendment, the applicant has amended claims 1, 6-10, has canceled claim 3 and has newly added claims 11-12.  
Claims 1, 2 and 4-12 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added claims 11 and 12 recite the phrase “a -1st-order sample beam, a 0th-order sample beam and a +1st-order reference beam” and the phrase “-1st-sample beam, a 0th-order refence beam and the +1st-order reference beam” that are confusing and indefinite since it is not clear where do these beams come from.  Since there are no explicitly antecedent basis from their respective based claim, the scopes of the claims therefore are not clear and indefinite.  
For the purpose of examination, these phrases can only be broadly interpreted as if the split the beams comprises various of orders of reference beam and sample beam.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Primot et al (PN. 6,577,403) in view of the patent issued to Wallace et al (PN. 10,054,777) and US patent issued to Kruschwitz et al (PN. 6,479,811).  
Claim 1 has been amended to necessitate new grounds rejection.  
Primot et al teaches a system for holographic imaging the system is comprised of a light source (S, Figure 1A), configured to generate beams, and optical system section (please see Figure 1A) configured to split generated beams and including a sample (LA), through which the beams pass, a lens (O2 and O4) and a grating (GR) disposed behind the lens and an object signal acquisition section (at Ps) configured to receive the split beams and acquire an interference signal.  
This reference has met all the limitations, but it does not teach explicitly to include an image processor configured to acquire a three dimensional image of the sample by using the interference signal acquired by the object signal acquisition section.  Wallace et al in the same field of endeavor teaches a digital holographic microscope that is comprised of a charged coupled device (CCD, Figure 3) serves as an object signal acquisition section to receive split beams and acquire an interference signal and a computer serves as an image processor configured to acquire a three dimensional image of an object by using the interference signal acquired by the object signal acquisition section (CCD, Figures 6 and 7, columns 15 and 16).  It would then have been obvious to apply the teachings of Wallace et al to modify the holographic imaging system of Primot et al to use a charged coupled device (CCD) and a computer processor as the object signal acquisition section and image processor for benefit of making the  holographic image obtained a digital holographic image.  
Claim 1 has been amended to include the phrase “the grating is configured to split the beams into 0th-order, +1th-order and -1th-order beams so that  distance between centers of the 0th-order and +1th-order beams is greater or equal to half of a chip size of the charge-coupled device, the distance between the centers of the 0th-order and +1st-order beams being depending on a grating period”.  
It is implicitly true that the diffraction grating is capable of diffracting the incident light into multiple diffraction orders of light beams that includes zero-order, and plus and minus first order light beam.  As explicitly demonstrated by Kruschwitz et al diffractive grating (Figure 6) is capable of diffracting and therefore splitting the incident light beam into zero-order and plus and minus first order diffracted light according to diffraction equation: 
Sin(m) = Sin(0)+(m)/, (please see Equation 1, column 3), with m being diffracted angle for m-th order diffracted light, m being diffraction order,  being wavelength of incident light beam andgrating period.  According to Figure 6, the distance between the centers of the zero order and positive first order light beam is determined by the expression of d*(Tan(m)) with m being 1, and d being the distance between the diffraction grating and the detector.  This means according to the well-known diffraction equation, one skilled in the art can design the distance between the grating and the CCD detector of Primot et al so that the center between the first order light and the zero order light is equal to or greater than half of the chip size of the CCD for the benefit of properly detect the interference pattern on the CCD.  
With regard to claim 2, Wallace et al teaches that the sample may alternatively be displaced within half of an area of the generated beams, (sample 102, please see Figure 3).  
With regard to claim 3, it is implicitly true or obviously modified by one skilled in the art that the grating (GR) of Primot et al is capable of splitting the beams into zero-order, first order and minus first order.  
With regard to claim 4, Primot et al teaches that the grating (GR) may comprise a Ronchi grating (G13A, please see Figure 3A, column 5, lines 63-65).  
With regard to claim 5, Primot et al in light of Wallace et al teaches that the object signal acquisition section acquires the interference signal by using sample beam and reference beam.  
With regard to claim 6, Wallace et al teaches that the image processor extracts an object information frequency signal by applying fast Fourier transform (FFT) to the acquired interference signal and acquires three dimensional information of the object by applying inverse fast Fourier transform to the object information frequency signal, (please see column 15, lines 15-35).  The three dimensional information represents the three dimensional image.  

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Primot et al (PN. 6,577,403) in view of the patent issued to Wallace et al (PN. 10,054,777) and the patent issued to Kruschwitz et al (PN. 6,479,811).
Claim 7 has been amended to necessitate the new grounds of rejection.   
Primot et al teaches a system for holographic imaging that implicitly include a method for holographic imaging wherein the method comprises the step (a) splitting beams, which have passed through a sample (LA, Figure 1A) and a lens (O2 and O4) and through a grating (GR), step (b) receiving the split beams and acquiring an interference signal and step (c) acquiring a three-dimensional object by using the acquired interference signal.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the holographic imaging is a digital holographic imaging.  Wallace et al in the same field of endeavor teaches a digital holographic microscope wherein a charged couple camera (CCD, Figure 3) is used to receive the split beams and acquiring an interference signal and a computer processor is used to acquire a three-dimensional image of the object by using the acquired interference signal, (please see column 15).  It would then have been obvious to one skilled in the art to apply the teachings of Wallace et al to modify the holographic imaging method of Primot et al to make it capable of obtaining digital holographic image.  
Claim 7 has been amended to include the phrase “the grating is configured to split the beams into 0th-order, +1th-order and -1th-order beams so that  distance between centers of the 0th-order and +1th-order beams is greater or equal to half of a chip size of the charge-coupled device, the distance between the centers of the 0th-order and +1st-order beams being depending on a grating period”.  
It is implicitly true that the diffraction grating is capable of diffracting the incident light into multiple diffraction orders of light beams that includes zero-order, and plus and minus first order light beam.  As explicitly demonstrated by Kruschwitz et al diffractive grating (Figure 6) is capable of diffracting and therefore splitting the incident light beam into zero-order and plus and minus first order diffracted light according to diffraction equation: 
Sin(m) = Sin(0)+(m)/, (please see Equation 1, column 3), with m being diffracted angle for m-th order diffracted light, m being diffraction order,  being wavelength of incident light beam andgrating period.  According to Figure 6, the distance between the centers of the zero order and positive first order light beam is determined by the expression of d*(Tan(m)) with m being 1, and d being the distance between the diffraction grating and the detector.  This means according to the well-known diffraction equation, one skilled in the art can design the distance between the grating and the CCD detector of Primot et al so that the center between the first order light and the zero order light is equal to or greater than half of the chip size of the CCD for the benefit of properly detect the interference pattern on the CCD.  

With regard to claim 8, it is implicitly true or obviously modified by one skilled in the art that the grating (GR) of Primot et al is capable of splitting the beams into zero-order, first order and minus first order.  
With regard to claim 9, Wallace et al et al teaches that the acquired interference signal, formed between the sample beam and reference beam, is through the sample placed within half of the beam area, (please see Figure 3).  
With regard to claim 10, Wallace et al teaches that the image processor extracts an object information frequency signal by applying fast Fourier transform (FFT) to the acquired interference signal and acquires three dimensional information of the object by applying inverse fast Fourier transform to the object information frequency signal, (please see column 15, lines 15-35).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primot et al, Wallace et al and Kruschwitz et al as applied to claim 1 above, and further in view of the patent issued to Weitzel (PN. 7,330,267).
The system for holographic imaging taught by Primot et al in combination with the teachings of Wallace et al and Kruschwitz et al as described in claim 1 above has met all the limitations of the claim.  
With regard to newly added claim 11, the cited sample beam and reference beams are rejected under 35 USC 112, second paragraph, for the reasons set forth above.  These phrases therefore make the scopes of the claim unclear.  It is implicitly true that the diffractive grating is capable of splitting the light into different order of diffracted beams.  As demonstrated by Weitzel in Figure 14, the grating splits the light into various diffraction orders of light wherein the zero order light could be identified as reference beam that would interfere with higher order diffracted beams.  It would then have been obvious to one skilled in the art to apply the teachings of Weitzel to have the zero order beam function as the reference beam to interfere with higher orders (such as first order diffracted beams) to create different interference pattern on the detector plane to detect the sample information.  Since the positive and negative first order diffracted beam would be diffracted at different locations the intersection with the zero order light for the positive and negative first order diffracted light would be at different regions.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primot et al, Wallace et al and Kruschwitz et al as applied to claim 7 above, and further in view of the patent issued to Weitzel (PN. 7,330,267).
The system for holographic imaging taught by Primot et al in combination with the teachings of Wallace et al and Kruschwitz et al as described in claim 7 above has met all the limitations of the claim.  
With regard to newly added claim 11, the cited sample beam and reference beams are rejected under 35 USC 112, second paragraph, for the reasons set forth above.  These phrases therefore make the scopes of the claim unclear.  It is implicitly true that the diffractive grating is capable of splitting the light into different order of diffracted beams.  As demonstrated by Weitzel in Figure 14, the grating splits the light into various diffraction orders of light wherein the zero order light could be identified as reference beam that would interfere with higher order diffracted beams.  It would then have been obvious to one skilled in the art to apply the teachings of Weitzel to have the zero order beam function as the reference beam to interfere with higher orders (such as first order diffracted beams) to create different interference pattern on the detector plane to detect the sample information.  Since the positive and negative first order diffracted beam would be diffracted at different locations the intersection with the zero order light for the positive and negative first order diffracted light would be at different regions.  
Response to Arguments
Applicant's arguments filed on July 28, 2022 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and they rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly amended and added features that have been fully addressed in the reason for rejection set forth above. Applicant’s arguments concerning the cited Primot et al with referred to column 2, lines 30-36 are not persuasive to overcome the rejections since this portion of the reference is referred to a prior art teachings not of the disclosure of Primot et al.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872